Appeal by the defendant from an order of the County Court, Suffolk County (Hudson, J.), dated June 30, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination designating him a level two sex offender was supported by clear and convincing evidence, and therefore should not be disturbed (see Correction Law § 168-n [3]; People v Glenn, 24 AD3d 427 [2005]; People v Gambetta, 19 AD3d 571 [2005]). Rivera, J.P., Covello, Angiolillo and Dickerson, JJ., concur.